Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 245 filed 02/06/19        PageID.8707   Page 1 of
                                      2


                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS
  OF MICHIGAN, et al.,

                     Plaintiffs,
                                                     Civil Action No. 17-cv-14148
  v.
                                                     Hon. Eric L. Clay
                                                     Hon. Denise Page Hood
  JOCELYN BENSON, in her official                    Hon. Gordon J. Quist
  capacity as Michigan Secretary of State

                     Defendant.
                                       /

                       LEGISLATIVE INTERVENORS’
                    NOTICE OF ADDITIONAL AUTHORITY

        Legislative Intervenors Lee Chatfield, in his official capacity as Speaker of

  the Michigan House of Representatives, and Representative Aaron Miller, by their

  attorneys, submit this Notice of Additional Authority to the Court.

        On February 5, 2019, the Michigan House of Representatives passed House

  Resolution No. 17. Pursuant to House Resolution No. 17, “the Speaker of the

  House, in his official capacity as an intervenor, is authorized to speak for the

  House of Representatives in League of Women Voters of Michigan, et al v. Jocelyn

  Benson (2:17-cv-14148) and take all necessary steps incidental thereto, including,

  but not limited to, pursuing or defending any appeal.”


                                            1
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 245 filed 02/06/19          PageID.8708      Page 2 of
                                      2


        A full and complete copy of House Resolution No. 17 is attached as Exhibit

  A.

                                                  Respectfully submitted,

  Holtzman Vogel Josefiak Torchinsky PLLC               Clark Hill PLC

  /s/ Jason Torchinsky                                  /s/ Charles R. Spies
  Jason Torchinsky                                      Charles R. Spies
  Shawn Sheehy                                          Brian D. Shekell (P75327)
  Phillip Gordon                                        212 E. Cesar Chavez Ave.
  45 North Hill Drive, S 100                            Lansing, MI 48906
  Warrenton, Virginia 20106                             (517) 318-3100
  (540) 341-8800                                        cspies@clarkhill.com
  JTorchinsky@hvjt.law                                  bshekell@clarkhill.com
  ssheehy@hvjt.law                                      Attorneys for Applicants
  pgordon@hvjt.law
  Attorneys for Applicants

  Date: February 6, 2019

                             CERTIFICATE OF SERVICE

         I hereby certify that on February 6, 2019, I electronically filed the foregoing

  paper with the Clerk of the Court using the ECF system which will send

  notification of such filing to all of the parties of record.


                                                  CLARK HILL PLC

                                                  /s/ Charles R. Spies




                                              2
